             Case 2:20-cv-00921-TJH-SP Document 17 Filed 07/07/20 Page 1 of 3 Page ID #:80

 Attorney or Party without Attorney:                                                                            For Court Use Only
 Lincoln D. Bandlow, Esq. (#170449)
 Law Offices of Lincoln Bandlow, P.C
 1801 Century Park East, Suite 2400
 Los Angeles, CA 90067
    Telephone No: 310-556-9680

      Attorney For:                                              Ref. No. or File No.:
                        Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF CALIFORNIA
     Plaintiff:   STRIKE 3 HOLDINGS, LLC,
 Defendant:           REDACTED

             PROOF OF SERVICE                  Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     2:20-cv-00921-TJH-SP
1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons in a Civil Action, Complaint, Certification and Notice of Interested Parties (LOCAL RULE 7.1-1),
      Notice of FIling Rule 7.1 Disclosure Statement, Civil Minutes-General, Notice of Assignment to United States Judges, Notice to
      Parties of Court-Directed ADR Program, Plaintiff's Ex-Parte Application For Extension Of Time Within Which To Effectuate
      Service on John Doe Defendant, [Proposed] Order On Plaintiff's Ex Parte Application For Extension Of Time Within Which To
      Effectuate Service On John Doe Defendant

3.    a.     Party served:          REDACTED
      b.     Person served:                    REDACTED                     , authorized to accept served under F.R.C.P. Rule 4.

4.    Address where the party was served:                          REDACTED


5.    I served the party:
      a. by substituted service.       On: Wed, May 20 2020 at: 03:50 PM by leaving the copies with or in the presence of:
                                                    REDACTED                  .


       (1)        X    (Residence or Usual Place of Abode) a person of suitable age and discretion who resides there.
       (2)             (Company) a Person in charge at least 18 years of age apparently in charge of the office or usual place of
                       business of the person served. I informed him or her of the general nature of the papers.
       (3)        X    (Declaration of Mailing) is attached.
       (4)             (Declaration of Diligence) attached stating actions taken first to attempt personal service.




                                                                     PROOF OF                                                           4548146
                                                                      SERVICE                                                         (4364278)
                                                                                                                                     Page 1 of 2
            Case 2:20-cv-00921-TJH-SP Document 17 Filed 07/07/20 Page 2 of 3 Page ID #:81

 Attorney or Party without Attorney:                                                                            For Court Use Only
 Lincoln D. Bandlow, Esq. (#170449)
 Law Offices of Lincoln Bandlow, P.C
 1801 Century Park East, Suite 2400
 Los Angeles, CA 90067
    Telephone No: 310-556-9680

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF CALIFORNIA
     Plaintiff:   STRIKE 3 HOLDINGS, LLC,
 Defendant:         REDACTED

           PROOF OF SERVICE                    Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     2:20-cv-00921-TJH-SP


6. Person Who Served Papers:
   a. Gabriela Melendez (5644, Los Angeles)                              d. The Fee for Service was:
   b. FIRST LEGAL                                                        e. I am: A Registered California Process Server
      1517 W. Beverly Blvd.
      LOS ANGELES, CA 90026
   c. (213) 250-1111



7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                05/22/2020

                                                                                    (Date)                          (Signature)




                                                                     PROOF OF                                                           4548146
                                                                      SERVICE                                                         (4364278)
                                                                                                                                     Page 2 of 2
            Case 2:20-cv-00921-TJH-SP Document 17 Filed 07/07/20 Page 3 of 3 Page ID #:82

 Attorney or Party without Attorney:                                                                              For Court Use Only
 Lincoln D. Bandlow, Esq. (#170449)
 Law Offices of Lincoln Bandlow, P.C
 1801 Century Park East, Suite 2400
 Los Angeles, CA 90067
    Telephone No: 310-556-9680

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF CALIFORNIA
     Plaintiff:   STRIKE 3 HOLDINGS, LLC,
 Defendant:         REDACTED

           PROOF OF SERVICE                     Hearing Date:            Time:           Dept/Div:    Case Number:
                                                                                                      2:20-cv-00921-TJH-SP
               By Mail
1.    I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occurred.

2.    I served copies of the Summons in a Civil Action, Complaint, Certification and Notice of Interested Parties (LOCAL RULE 7.1-1),
      Notice of FIling Rule 7.1 Disclosure Statement, Civil Minutes-General, Notice of Assignment to United States Judges, Notice to
      Parties of Court-Directed ADR Program, Plaintiff's Ex-Parte Application For Extension Of Time Within Which To Effectuate
      Service on John Doe Defendant, [Proposed] Order On Plaintiff's Ex Parte Application For Extension Of Time Within Which To
      Effectuate Service On John Doe Defendant

3.    By placing a true copy of each document in the United States mail, in a sealed envelope by First Class mail with postage
      prepaid as follows:
      a. Date of Mailing: Wed, May 20, 2020
      b. Place of Mailing: LOS ANGELES, CA 90026
      c. Addressed as follows: REDACTED
                                                     REDACTED


4.    I am readily familiar with the business practice for collection and processing of correspondence as deposited with the U.S. Postal
      Service on Wed, May 20, 2020 in the ordinary course of business.

                                                                            Recoverable cost Per CCP 1033.5(a)(4)(B)
5. Person Serving:
   a. THOMAS TILCOCK                                       d. The Fee for Service was: $224.09
   b. FIRST LEGAL                                          e. I am: Not a Registered California Process Server
      1517 W. Beverly Boulevard
      LOS ANGELES, CA 90026
   c. (213) 250-1111




6.    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                 05/22/2020
                                                                                    (Date)                             (Signature)




                  Judicial Council Form                          PROOF OF SERVICE                                                        4548146
                  Rule 2.150.(a)&(b) Rev January 1, 2007             BY MAIL                                                           (4364278)
